Citation Nr: 1519256	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-24 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to March 2004 and from January 2010 to January 2011, including service in Afghanistan.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied entitlement to service connection for pes planus.

The Veteran testified at a hearing before the undersigned in February 2014.  A transcript is of record.

The Veteran initiated an appeal with respect to the assignment of an initial noncompensable disability rating for hypertension; however, he did not perfect his appeal after issuance of a July 2012 statement of the case.  Cf. 38 C.F.R. § 20.302(b) (2014).


FINDINGS OF FACT

The Veteran's bilateral pes planus is a result of events during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran has current bilateral pes planus; the most recent diagnosis was made during a March 2014 VA examination.  

The Veteran has attributed his pes planus to excessive use of combat boots during most recent period of service, while deployed to Afghanistan.  While his service treatment records do not reflect complaints of foot problems during his deployment, he credibly testified that he began having foot problems a few months into his deployment.  He noted that he did not seek treatment during his deployment as he felt that his dedication to the mission was more important.  He did, however, begin treating his foot pain on his own upon his return from deployment.  He is competent to report the onset of his bilateral foot pain, and his reports are consistent with the era and circumstances of his service.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's testimony is corroborated by a February 2014 statement from his wife, a registered nurse, wherein she noted that though she had known him since the summer of 2008, he did not complain of foot pain until after his return from deployment in December 2012.  Affording the Veteran the benefit of the doubt, the Board will concede his incurrence of bilateral foot pain during his deployment.

During the March 2014 VA examination, the examiner noted the Veteran's contentions of foot pain beginning in service, as a result of wearing combat boots every day for excessive hours during his deployment, and his treatment history for pes planus.  The examiner indicated that there was a nexus between the Veteran's pes planus and his Afghanistan deployment.  Specifically, the examiner noted that the White River Junction podiatrist believed that his boots during his deployment caused his pes planus.  Thus, the examiner has provided an adequate opinion to satisfy the nexus requirement for service connection for pes planus. Cf. Nieves-Rodriguez, 22 Vet. App. at 303-304.  

Uncertainty arises in the record with respect to whether the Veteran's pes planus preexisted his entry into his most recent period of active service.  Notably, mild, asymptomatic pes planus was noted on his entry into his first period of active service in April 2003.  His March 2004 separation examination, however, noted normal feet.  On an enlistment examination for National Guard service in March 2008, he was noted to have a normal arch, and to be asymptomatic.  Additionally, no foot disabilities were noted on a December 2010 pre-deployment health assessment.  The Veteran apparently had no examination when accepted for active service in January 2010; hence the presumption of soundness was not applicable to this period.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Given the earlier normal findings; however, and resolving reasonable doubt in the Veteran's favor, the disability did not pre-exist service.  As such, this claim is treated as an ordinary claim for service connection.  See Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).   Service connection is warranted because the evidence supports findings that the Veteran has a current disability linked to events in service.

 Resolving reasonable doubt in the Veteran's favor, the claim for service connection for bilateral pes planus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral pes planus is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


